MANDATE

THE STATE OF TEXAS

TO THE 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 25, 2015, the cause upon appeal to
revise or reverse your judgment between

In the Int of JNA, JAA, ABD, Children, Appellant

V.



No. 04-14-00825-CV and Tr. Ct. No. 2013-PA-02932

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
is AFFIRMED. Appellant is indigent; no costs of court are taxed in this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 3, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                         BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00825-CV

                              In the Int of JNA, JAA, ABD, Children

                                                 v.



         (NO. 2013-PA-02932 IN 57TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES      PAID          BY



       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 3, 2015.

                                                      KEITH E. HOTTLE, CLERK



                                                      Cynthia A. Martinez
                                                      Deputy Clerk, Ext. 53853